Name: 89/412/EEC: Council Decision of 20 June 1989 adopting a specific programme for the dissemination and utilization of scientific and technological research results (Value) 1989 to 1992
 Type: Decision_ENTSCHEID
 Subject Matter: management;  documentation;  research and intellectual property
 Date Published: 1989-07-13

 Avis juridique important|31989D041289/412/EEC: Council Decision of 20 June 1989 adopting a specific programme for the dissemination and utilization of scientific and technological research results (Value) 1989 to 1992 Official Journal L 200 , 13/07/1989 P. 0023 - 0029COUNCIL DECISION of 20 June 1989 adopting a specific programme for the dissemination and utilization of scientific and technological research results (Value) 1989 to 1992 (89/412/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community and in particular Article 130q (2) thereof, Having regard to the proposal from the Commission (1), In cooperation with the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Article 130g (c) of the Treaty assigns to the Community the task of, inter alia, disseminating and optimizing the results of activities in Community research, technological development and demonstration; Whereas Article 130k of the Treaty states that the framework programme shall be implemented through specific programmes developed within each activity; Whereas, by Decision 87/516/Euratom, EEC (4), as amended by Decision 88/193/EEC, Euratom (5), the Council adopted a framework programme for Community activities in the field of research and technological development (1987 to 1991), providing for activities in the field of dissemination and utilization of scientific and technological research results in order to increase the efficiency of the research and technological development work itself and to stimulate the process of innovation and industrial exploitation in Europe; Whereas the Council decided on the same occasion to give more attention to these horizontal activities, which constitute an essential part of the Community's scientific and technological strategy; Whereas Decision 87/516/Euratom, EEC stipulates that a specific objective of Community research must be to strengthen the scientific and technological basis of European industry, particularly in strategic sectors of advanced technology, and to encourage industry by making it more competitive at the international level, and whereas the same Decision also lays down that Community action is justified if it contributes, among other things, to enhancing the Community's economic and social cohesion and to encouraging its overall harmonious development, while at the same time being consistent with the pursuit of scientific and technical excellence; whereas Value programme is planned to contribute to the pursuit of these objectives; Whereas a specific programme for the dissemination and utilization of the results of scientific and technological research should complement the activities carried out in this area in the context of other specific Community research and development programmes and should also be closely coordinated with Community programmes in related fields, such as the SPRINT programme and the action plan for small and medium-sized enterprises; Whereas it is desirable to promote cooperation between European Community research and development programmes and Eureka projects; whereas, in the context of the present programme decision, it is desirable for appropriate links with the Eureka Cosine project to be established; Whereas this programme must make use of the latest telecommunications and information technology to achieve its objectives, for example by the creation of computer networks; Whereas the dissemination of results should be carried out taking into consideration the technologically strategic interests of participants in the Member States and of the Community and in conformity with any requirements of confidentiality; Whereas it is appropriate for the special needs of small and medium-sized enterprises to be taken into account as regards technological information and assistance for exploitation; Whereas the Commission, in implementation of the Treaty establishing the European Coal and Steel Community, carries out activities in the coal and steel sectors which do not come under the RTD framework programme and the results of which must be disseminated and used through appropriate autonomous activities; Whereas the actions for the dissemination and utilization of results of specific Community technological research and development programmes laid down in the framework programme (1987 to 1991) are downstream from these specific programmes; Whereas the Scientific and Technical Research Committee (Crest) has given its opinion, HAS ADOPTED THIS DECISION: Article 1 A specific programme for the dissemination and utilization of scientific and technological research results, known as the Value programme and hereinafter referred to as ´the programme', is hereby adopted for an initial period of four years from 27 June 1989. Article 2 The programme shall comprise two sub-programmes. The objectives and scientific and technical content of these sub-programmes are set out in detail in Annex I. Article 3 1. The funds estimated as necessary for the Community's financial contribution to the execution of the programme amount to ECU 38 million, including expenditure arising from a temporary staff of 20. 2. An indicative breakdown of appropriations, for the estimated total amount, between the various activities listed in Annex I is given in Annex II. Article 4 Detailed rules for the implementation of the programme and the rate of the Community's financial participation are set out in Annex III. Article 5 1. The Commission shall be responsible for the implementation of the programme. 2. The Commission shall be assisted by a committee of an advisory nature composed of the representatives of the Member States and chaired by the representative of the Commission. Article 6 1. The representative of the Commission shall submit to the Comittee a draft of the measures to be taken. The Committee shall deliver its opinion on the draft, within a time limit which the chairman may lay down according to the urgency of the matter, if necessary by taking a vote. 2. The opinion shall be recorded in the minutes; in addition, each Member State shall have the right to ask to have its position recorded in the minutes. 3. The Commission shall take the utmost account of the opinion delivered by the Committee. It shall inform the Committee of the manner in which its opinion has been taken into account. Article 7 The procedure laid down in Article 6 shall apply in particular to: - the content of calls for tenders, - the assessment of the proposed projects and the estimated amount of the Community's contribution to them, - confidentiality criteria for the disseminaton of results, - departures from the general rules governing Community financial participation set out in Annex III, - any adaptation of the indicative breakdown of appropriations set out in Annex II, - the precise implementing procedures resulting from agreements with third countries, - the measures to be undertaken to evaluate the programme. Article 8 1. In the first half of the third year of the programme implementation, the Commission shall undertake a review of the programme and the extent to which the objectives set out in Annex I have been achieved. The Commission shall address a report to the European Parliament and the Council on the results of this review, together, if necessary, with any proposals for modification or prolongation in the light of the interim results achieved. 2. At the end of the programme, the Commission shall report to the European Parliament and the Council on the evaluation of the results achieved. 3. The reports provided for in paragraphs 1 and 2 shall be drawn up having regard to the objectives set out in Annex I to this Decision and in conformity with Article 2 (2) of Decision 87/516/Euratom, EEC. Article 9 1. The Commission is hereby authorized to negotiate, in accordance with Article 130n of the Treaty, agreements with third countries taking part in European Cooperation in the field of Scientific and Technical Research (Cost) with a view to associating them wholly or partially with the programme. These agreements shall be founded on the criteria of mutual advantage. 2. Before entering into the negotiations referred to in paragraph 1, the Commission shall consult the Council on the advisability and on the terms of reference of these negotiations and shall take full account of the Council's views. Article 10 This Decision is addressed to the Member States. Done at Luxembourg, 20 June 1989. For the Council The President J. SOLANA MADARIAGA (1) OJ No C 184, 14. 7. 1988, p. 12, and OJ No C 27, 2. 2. 1989, p. 10. (2) OJ No C 326, 19. 12. 1988, p. 144, and OJ No L 158, 26. 6. 1989. (3) OJ No C 337, 31. 12. 1988, p. 12. (4) OJ No L 302, 24. 10. 1987, p. 1. (5) OJ No L 89, 6. 4. 1988, p. 35. ANNEX I OBJECTIVES AND SCIENTIFIC AND TECHNICAL CONTENT The general objective of the Value programme is to promote the effective utilization of the results of Community RTD activities with a view to attaining the declared goal of the framework programme to strengthen the scientific and technological basis of European industry and with a view both to encouraging industry by making it more competitive at the international level and to contributing to the completion of the single internal market and the strengthening of economic and social cohesion. SUBPROGRAMME I Dissemination and utilization of the results of Community RTD activities 1. Objectives Whilst respecting the contractual arrangements governing Community RTD activities, to disseminate, by appropriate channels, the results of those activities so as to ensure an improvement in the level of exploitation and the resulting creation of economic activities. In order to improve the competitiveness of European industry, the interests of SMEs will be taken into account and special consideration will be given to their needs as regards technological information and assistance for exploitation. Lines of action: 1.1. Collection and dissemination of information concerning existing or planned Community RTD programmes, using appropriate methods and means, such as: - computerized databases, - electronic information services, - information and dissemination centres in the Member States, - the editing and distribution of printed matter (newsletters, brochures, reviews, articles). This activity should facilitate participation in general in RTD activities and the search for partners. As far as possible, use will be made of existing databases and associated information services including, where appropriate, services offered by private organizations. 1.2. Identification, characterization and screening to establish their suitability for dissemination or exploitation of relevant results of Community RTD activities by: - examining contracts and reports, - assessing their scientific/technical and utilization potential, - examining the need for protection by means of patent applications, etc. 1.3. Action on legal protection of the results by: - having recourse to selected patent agents advisers, - examining reports to ensure confidentiality and protection before publication, - assisting contractors and inventors, - information and awareness activities. 1.4. Dissemination of results which need not be protected by: - publications (books, reports, summaries, newsletters, etc.), - organization of, and participation in, seminars, conferences, exhibitions, etc., - organization of targeted dissemination activities, - transfer of knowledge by (short-term) secondment of research workers participating in Community RTD projects, - collaboration with, and assistance to, organizations in the Member States in the setting-up of mechanisms for dissemination, - electronic means such as databases and associated services. 1.5. Promotion of the exploitation of relevant results by: - assessing, with the help of experts, the potential for exploitation of the results, - providing expert advice in the setting-up and planning of exploitation projects, - assisting in matters of legal and technical protection, - exhibitions, assisting in finding partners for joint ventures or work under licence, - providing financial and technical support for developing laboratory prototypes for collaborative precompetitive use, - advising participants in finding financial support from third parties. SUBPROGRAMME II Computer communications networks 2. Objectives To promote, with a view to improving the efficiency of distributed research and development activities throughout Europe, while paying due regard to the requirements for confidentiality and integrity of Community RTD information (see 2.2), a common integrated computer communications infrastructure and associated services, accessible to the various public and private research centres in Europe. Lines of action: 2.1. General support to the development of computer communications networks in the field of RTD. - Technical assistance and support to the RARE (RÃ ©seaux associÃ ©s pour la recherche europÃ ©enne) Association, particularly its pan-European projects (e.g. in the message-handling and files-transfer areas), to the implementation phase of the Eureka Cosine project, and to Member States wishing to develop or adapt networks for the purposes of this programme. 2.2. Work on requirements for confidentiality and integrity of Community RTD information. EWG:L333UMBE08.93 FF: 3UEN; SETUP: 01; Bediener: MARL; MC: F; Pr.: A; Kunde: EWG:L333UMBE09.95 9. 7. 1989 ANNEX II INDICATIVE BREAKDOWN OF APPROPRIATIONS million ecus SUBPROGRAMME I Dissemination and utilization of the results of Community RTD activities 1.1. Collection and dissemination of information concerning existing or planned Community RTD programmes 6,0 1.2. Identification, characterization and screening of results of Community RTD activities 2,0 1.3. Actions on legal protection of results (patents, etc.) 2,0 1.4. Dissemination of results 8,0 1.5. Promotion of the exploitation of results 10,0 Sub-total 28,0 SUBPROGRAMME II Computer communications networks 2.1. General support to the development of computer communications networks in the field of RTD - Technical assistance and support to the RARE Association (RÃ ©seaux associÃ ©s pour la recherche europÃ ©enne) particularly its pan-European projects (e.g. in the message- handling and files-transfer areas), to the implementation phase of the Eureka Cosine project, and to Member States wishing to develop or adapt networks for the purpose of this programme 6,0 2.2. Work on requirements for confidentiality and integrity of Community RTD information 2,0 Sub-total 8,0 To be allocated after mid-term programme review 2,0 TOTAL 38,0 ANNEX III PROGRAMME IMPLEMENTATION I. GENERAL In the implementation of the programme, the Commission shall study, select and apply methods for the efficient dissemination and take-up of technological innovations. It will apply the accumulated experience and best practice of both European and international experts in this field. In its exploitation work, the Commission will take into consideration the legitimate interests of the contractors. II. SPECIFIC IMPLEMENTATION MODALITIES 1. The activities set out in Annex I are to be implemented by means, inter alia, of contracts for studies and services to be carried out on behalf of the Commission. 2. With regard to the actions to be implemented on the basis of shared-cost contracts, the Community's participation will in principle be up to 50 % of the total expenditure. Alternatively, in respect of universities and research institutes carrying out projects, the Community may bear up to 100 % of additional expenditure involved. 3. Call for proposals or for tenders (restricted or public) are to be published where appropriate in the Official Journal of the European Communities. 4. Support for European cooperation networks is a further means of achieving the objectives of the programme. The Commission may also nominate bodies to be its correspondents for the local promotion of the objectives of the programme in Member States or regions where the infrastructure for these activities needs to be developed. EWG:L333UMBE10.95 FF: 3UEN; SETUP: 01; Bediener: JUTT; MC: F; Pr.: C; Kunde: EWG:L333UMBE11.95 9. 7. 1989